DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 16 February 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 16 February 2022.
Claims 1, 3, and 8–19 have been amended by Examiner’s Amendment.
Claims 1–6 and 8–19 are pending and have been allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a communication with Jason P. Camillo (Reg. No. 69,615) on 19 May 2022.
The claims have been amended as follows:
1. (Currently Amended) A method comprising:

receiving, via a local network and at a customer premise equipment device comprising a set-top box, a user selection of a content item made via [[the]] a client device separate from the customer premise equipment device;
outputting, via the local network and by the customer premise equipment device, a first user interface for display on the client device, the first user interface comprising information associated with information associated with the content item comprises a price of the content item and one or more payment options for paying for the content item, wherein the one or more payment options comprise an option to pay for the content item [[for]] using a virtual currency;
selecting, via the client device, [[an]] the option to pay for the content item using the virtual currency;
receiving, via the customer premise equipment device, the selection of the option to pay for the content item using the virtual currency;
outputting, via the local network and by the customer premise equipment device, a second user interface for display on the client device, the second user interface comprising information associated with one or more virtual currency accounts, wherein the second user interface comprises the price of the content item, the price being expressed in a value associated with the virtual currency for each of the one or more virtual currency accounts, and [[the]] a destination address associated with [[the]] a payee virtual currency account, the payee virtual currency account comprising one or more virtual currency accounts of a payee; 
in response to receiving a user confirmation of paying for the content item using a selected virtual currency account, the customer premise equipment device: retrieving retrieving initiating 
after initiating the transfer of funds from the selected virtual currency account to the identified payee virtual currency account, and before outputting the content item for playback, outputting, via the local network and from the customer premise equipment device, a third user interface for display on the client device, the third user interface comprising a notification of a current status of a process of confirming a successful transfer of funds from the selected virtual currency account to the identified payee virtual currency account; and
retrieving, by the customer premise equipment device, the content item from [[the]] a multimedia content provider, and outputting the content item for playback.
3. (Currently Amended) The method of claim 1, wherein the second user interface a quick response code that includes information for paying for the content item with funds from a virtual currency account.
8. (Currently Amended) A system comprising a customer premise equipment device  and a client device separate from the customer premise equipment device, the system further 
a first processor of the customer premise equipment device and a second processor of the client device; and
a first memory of the customer premise equipment device and a second memory of the client device, the first memory and the second memory storing respective first and second instruction sets that, when executed respectively by the first processor and second processor, cause the system to perform a method, the method comprising:
receiving, via a local network and at the customer premise equipment device, a user selection of a content item made via the client device;
outputting, via the local network and by the customer premise equipment device, a first user interface for display on the client device, the first user interface comprising information associated with the content item, wherein the information associated with the content item comprises a price of the content item and one or more payment options for paying for the content item, wherein the one or more payment options comprise an option to pay for the content item using a virtual currency;
selecting, via the client device, the option to pay for the content item using the virtual currency;
receiving, via the customer premise equipment device, the selection of the option to pay for the content item using the virtual currency;
outputting, via the local network and by the customer premise equipment device, a second user interface for display on the client device, the second user interface comprising information associated with one or more virtual currency accounts, wherein the second user interface comprises the price of the content item, the price being expressed in a value associated with the virtual currency for each of the one or more virtual currency accounts, and a destination address associated with a payee virtual currency account, the payee virtual currency account comprising one or more virtual currency accounts of a payee; 
in response to receiving a user confirmation of paying for the content item using a selected virtual currency account, the customer premise equipment device: retrieving a private key associated with the selected virtual currency account, wherein the private key is retrieved from storage at the customer premise equipment device; retrieving an account address associated with the selected virtual currency account, wherein the account address is retrieved from storage at the customer premise equipment device; and initiating a transfer of funds from the selected virtual currency account to the payee virtual currency account, wherein the transfer of funds is executed by using the private key and account address retrieved from the customer premise equipment device; 
after initiating the transfer of funds from the selected virtual currency account to the identified payee virtual currency account, and before outputting the content item for playback, outputting, via the local network and from the customer premise equipment device, a third user interface for display on the client device, the third user interface comprising a notification of a current status of a process of confirming a successful transfer of funds from the selected virtual currency account to the identified payee virtual currency account; and
retrieving, by the customer premise equipment device, the content item from  a multimedia content provider, and outputting the content item for playback











9. (Currently Amended) The system of claim 8, wherein the content item is retrieved from a content marketplace.
10. (Currently Amended) The system second interface response code that includes information for paying for the content item with funds from a virtual currency account.
11. (Currently Amended) The system 
12. (Currently Amended) The system 
13. (Currently Amended) The system 
14. (Currently Amended) Non-transitory that, when executed by a first processor and a second processor of a system comprising a customer premise equipment device, which comprises a set-top box, and a client device, cause the system to perform a method, the method comprising: 
receiving, via a local network and at the customer premise equipment device, a user selection of a content item made via the client device;
outputting, via the local network and by the customer premise equipment device, a first user interface for display on the client device, the first user interface comprising information associated with the content item, wherein the information associated with the content item comprises a price of the content item and one or more payment options for paying for the content item, wherein the one or more payment options comprise an option to pay for the content item using a virtual currency;
selecting, via the client device, the option to pay for the content item using the virtual currency;
receiving, via the customer premise equipment device, the selection of the option to pay for the content item using the virtual currency;
outputting, via the local network and by the customer premise equipment device, a second user interface for display on the client device, the second user interface comprising information associated with one or more virtual currency accounts, wherein the second user interface comprises the price of the content item, the price being expressed in a value associated with the virtual currency for each of the one or more virtual currency accounts, and a destination address associated with a payee virtual currency account, the payee virtual currency account comprising one or more virtual currency accounts of a payee; 
in response to receiving a user confirmation of paying for the content item using a selected virtual currency account, the customer premise equipment device: retrieving a private key associated with the selected virtual currency account, wherein the private key is retrieved from storage at the customer premise equipment device; retrieving an account address associated with the selected virtual currency account, wherein the account address is retrieved from storage at the customer premise equipment device; and initiating a transfer of funds from the selected virtual currency account to the payee virtual currency account, wherein the transfer of funds is executed by using the private key and account address retrieved from the customer premise equipment device; 
after initiating the transfer of funds from the selected virtual currency account to the identified payee virtual currency account, and before outputting the content item for playback, outputting, via the local network and from the customer premise equipment device, a third user interface for display on the client device, the third user interface comprising a notification of a current status of a process of confirming a successful transfer of funds from the selected virtual currency account to the identified payee virtual currency account; and
retrieving, by the customer premise equipment device, the content item from  a multimedia content provider, and outputting the content item for playback









15. (Currently Amended) The 
16. (Currently Amended) The second user interface 
17.( Currently Amended) The 
18. (Currently Amended) The 
19. (Currently Amended) The 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685